                                                                                               FILED
                                 UNITED ST A TES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORN
                                                                                            ~-~ 14 20:3              J
                                                                                         Cl f : •   _, .Y;, ;;iC: C')i JH f
                                                                                      SOUTi:' I:; '•1.;i•»C: (); C•\UHJfiNIA
 UNITED STATES OF AMERICA,                                                            BY                               'l!PUTY
                                                               Case No.    18CR4792-WQH··---~····-· ~···-·--



                                            Plaintiff,
                         vs.
                                                               JUDGMENT OF DISMISSAL
LAURA RODRIGUEZ-MARTINEZ,

                                         Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 [ZJ
       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 D     the Court has dismissed the case for unnecessary delay; or

 D     the Court has granted the motion of the Government for dismissal, without prejudice; or

 D     the Court has granted the motion of the defendant for a judgment of acquittal; or

 D     a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

 [ZJ   of the offense(s) as charged in the Indictment/Information:
       Count 1 - 8: l 324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting
       Count 2, 3 - 8:1324(a)(2)(B)(ii); 18:2 - Bringing in Aliens for Financial Gain; Aiding and Abetting




Dated:    IZ-/!   w.g                                    ~-
                                                          \JOr
                                                         Hon. Barbara L.
                                                         United States Magistrate Judge
